DETAILED ACTION
This action is responsive to the application No. 16/570,776 filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 1 reading on Fig. 25A in the reply filed on 12/18/2020 is acknowledged.  Applicants indicated that claims 1-4, 7-14, and 17-20 read on the elected species.  Accordingly, claims 5, 6, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2017/0033063).

Regarding Claim 1, Lin (see, e.g., Figs. 1A-1B), teaches a package comprising:
an integrated circuit die 102 comprising a die connector 118;
an encapsulant 104 disposed around the integrated circuit die 102;
a polymer material 106 over at least a portion of the encapsulant 104;
an impurity 106’ disposed at a top surface of the polymer material 106, a material of the impurity 106’ being different than the polymer material 106 (see, e.g., par. 0016); and
a conductive line 112A over the polymer material 106, the conductive line 112A electrically connecting the die connector 118 to a conductive feature 108, and a portion of the encapsulant 104 is disposed between the die connector 118 and the conductive feature 108.  

Regarding Claim 2, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1A-1B), teaches a polymer layer 122 disposed between the conductive line 112A and the 106, the impurity 106’ is disposed at an interface between the polymer material 106 and the polymer layer 122 (see, e.g., par. 0019).  

Regarding Claim 3, Lin teaches all aspects of claim 2.  Lin (see, e.g., Figs. 1A-1B), teaches that the polymer layer 106 further forms an interface with the encapsulant 104.  

Regarding Claim 4, Lin teaches all aspects of claim 2.  Lin (see, e.g., Figs. 1A-1B), teaches that the polymer layer 122 covers an entire top surface of the encapsulant 104.  

Regarding Claim 7, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 1A-1B), teaches that the impurity 106’ comprises silicon, aluminum, or a combination thereof (see, e.g., par. 0016).  

Allowable Subject Matter
Claims 8-14 and 17-20 are allowed.

RESPONSE TO ELECTION/RESTRICTION2 15/908,266REQUIREMENT AND AMENDMENTDocket No.: HAT-171Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/Primary Examiner, Art Unit 2814